DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 5, 6, and 9, have the phrase “of a type” which renders the claims indefinite because it is not clear what is included in the scope of the claims beyond what is in the claims but that the Applicant considers to be of the same type as what is claimed. The claims will be treated on their merits assuming the phrase is deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boucher et al. (US 3,634,717).
Regarding claim 1, Boucher discloses a mercury discharge lamp comprising: a discharge tube having encapsulated therein mercury in an amalgam form (Fig. 2 & 5, 5; Column 2, Lines 30-44); and a temperature control member that controls an ambient temperature of the amalgam in such a manner as to compensate for a change in the ambient temperature of the amalgam (Fig. 2 & 5, 4; Column 2, Line  32).
Regarding claim 2, Boucher further discloses wherein the temperature control member includes a support member supporting the amalgam at a predetermined position, the support member being constituted by a bimetal, and wherein by the support member deforming in response to a change in the ambient temperature of the amalgam, the temperature control member changes a spaced-apart distance of the amalgam, supported by the support member, to a filament of the discharge tube and thereby changes an influence of heat generation by the filament on the amalgam (Figs. 2 & 5, 4; Column 2, Lines 25-44).
.

Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Latassa et al. (US 3859555)
Regarding claim 1, Latassa discloses a mercury discharge lamp comprising: a discharge tube having encapsulated therein mercury in an amalgam form (24; Column 4, Lines 20-38); and a temperature control member that controls an ambient temperature of the amalgam in such a manner as to compensate for a change in the ambient temperature of the amalgam (23; Column 4, Lines 20-38).
Regarding claim 4, Latassa further discloses wherein the temperature control member includes, near the amalgam, a resistance element whose electrical resistance value changes in response to a temperature, and the temperature control member is constructed to control heat generation by an electric heat-generating member in response to a change in the electrical resistance value of the resistance element responsive to a temperature change (23; Column 4, Line 20 to Column 5, Line 37).
Regarding claim 5, Latassa further discloses wherein the resistance element has an electrical resistance value that increases in response to a temperature fall, and the resistance element functions as the electric heat-generating member (23; Column 4, Line 20 to Column 5, Line 37—Note that Latassa describes a non-linear relationship with temperature and resistance value).
Regarding claim 6, Latassa further discloses wherein the resistance element has an electrical resistance value decreases in response to a temperature fall, and the electric heat-generating member comprises a heat-generating resistor connected in series to the resistance element (23; Column 4, Line 
Regarding claim 7, Latassa further discloses wherein the temperature control member raises the ambient temperature of the amalgam in such a manner as to compensate for a temperature fall of the discharge tube caused due to a fall of output during lighting of the mercury discharge lamp (23; Column 4, Line 20 to Column 5, Line 37).
	Regarding claim 8, Latassa further discloses wherein the temperature control member includes an electric heat-generating member disposed near the amalgam within the discharge lamp, and a circuit element that is disposed within a base of the discharge lamp and supplies an electrical current to the electric heat-generating member so as to compensate for a fall of the ambient temperature of the amalgam (23 & 24; Column 4, Line 20 to Column 5, Line 37).
	Regarding claim 9, Latassa further discloses wherein the circuit element includes a resistance element of a type whose electrical resistance value changes in response to a temperature fall (23; Column 4, Line 20 to Column 5, Line 37).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, in claim 10, the requirement that the circuit element includes a first circuit element that operates in response to an increase in voltage supplied to the filament of the discharge tube, and a second circuit element that supplies an electrical current to the electric heat-generating member in response to operation of the first circuit element.
	Claim 11 due to its dependency from claim 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879